YATES, Judge,
dissenting.
After weighing the factors in Lutz v. Lutz, 485 So.2d 1174 (Ala.Civ.App.1986), I must respectfully dissent. The trial court and the majority of this court seem to disregard many of the factors a court is to consider when dividing marital property and awarding alimony. Most notable here is the length of the marriage, the wife’s lack of employment experience, the husband’s marital misconduct, and the husband’s physical abuse of the wife.
Because I think the trial court abused its discretion in not awarding alimony and its division of the marital assets, I would reverse the judgment.